Title: From George Washington to John Hanson, 5 August 1782
From: Washington, George
To: Hanson, John


                  
                     sir
                     Head Quarters 5th Augst 1782
                  
                  I have the Honor to transmit to your Excellency the Copy of a Letter which has just now been received from Sir Guy Carleton & Admiral Digby—I do not Delay a Moment to convey it to the Eye of Congress; and beg that I may be furnished with their Directions for my Government.
                  The inclosed passport from the Hono. Henry Laurens accompanied the Letter from the British Commanders—in Consequence of which, Directions are given to the Commanding Officer at Dobbs Ferry to suffer the Person of Mr Blake to come out for the purpose of passing to Philadelphia—where Congress will have an Opportunity to judge of the propriety of granting the further Indulgence which Mr Blake wishes. With very great Regard & Respect I have the Honor to be sir Your Excellency’s Most Obedient and very humble Servant
                  
                     Go: Washington
                  
                  
                     P.S.  a few Days ago I received Intelligence from N. York, that a considerable Detatchment of Troops was makg—said to be for Charlestown—whether for a Reinforcement to that Garrison—or as a Relief to the Troops already there was not known.
                  
                  
               